Title: As US citizens, both Meghan and her baby will be liable to pay US taxes -- which could potentially open up the notoriously private royal accounts to US tax inspectors
Question:
Answer #1: Are the royal accounts notoriously private? The Queen has paid tax since 1992, and I was of the impression that her accounts are published each year.

Also, just to point out that the Duchess of Sussex is not the first American royal family member. CNN possibly need to Google 'abdication crisis of 1936...'